944 F.2d 910
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Richard HELWIG, Defendant-Appellant.
No. 90-50073.
United States Court of Appeals, Ninth Circuit.
Argued and submitted Feb. 6, 1991.Submission Vacated May 20, 1991.Resubmitted July 24, 1991.Decided Sept. 11, 1991.

Before JAMES R. BROWNING, D.W. NELSON and REINHARDT, Circuit Judges.

ORDER

1
Having been advised of the death of the defendant, the appeal is dismissed and the cause is remanded to the district court to vacate its judgment and dismiss the indictment.